DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Response to Amendments
   The Amendment filed 2/4/2022 has been entered. Claims 1, 5, 10, 15-18, and 20 were amended, claims 2, 6, 8-9, 11-14, and 19 were cancelled, and claims 21-26 were new. Thus, claims 1, 3-5, 7, 10, 15-18, and 20-26 are pending in the application.
Claim Objections
Claims 10, 16, and 20 are objected to because of the following informalities:
Claim 10 line 1 recites “portand” and is suggested to read --port and-- in order to correct a typographical error.
Claim 16 line 3 recites “comprisingthe” and is suggested to read -- comprising the -- in order to correct a typographical error.
Claim 20 line 1 recites “firstport” and is suggested to read --first port-- in order to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “an airway adjunct secured to an airway device” in line 2 is confusing, as it is unclear whether the airway adjunct is the same or different from the “airway adjunct adapted to secure to an airway device” originally claimed in claim 15 lines 1-2. For the purposes of examination, they will be interpreted as the same limitation. 
Claims 17-18 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2009/0013995 A1) in view of Rockwell et al. (US 2019/0125213 A1), Salcedo et al. (US 2017/0049985 A1), and Sartore (US 2015/0099934 A1).
Regarding claim 1, Williams discloses an airway adjunct adapted to secure to an airway device (bracket 18 is adapted to secure to proximal end 14 of airway lumen 12; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Figs. 1-6B; para. [0023]), the airway device having an internal airway volume defined by a plurality of internal-facing surfaces of the airway device (airway lumen 12 has an internal volume defined by its outermost walls with internal-facing surfaces) (Figs. 1-6B), the airway adjunct comprising: 
a body that is coupled to the airway device (bracket 18 and the unlabeled walls shown separating lateral channels 24, 32 and the middle channel of lumen 12 are all attached to the airway 12) (Figs. 1-6B; para. [0023]), the body including 
a first opening extending through the body and configured to be in fluid communication with the internal airway volume (middle opening in bracket 18 to middle channel of lumen 12) (Figs. 1-6B; para. [0023]), 

a third opening extending through the body and configured to be in fluid communication with the internal airway volume (left opening in bracket 18 to left lateral breathing channel 24) (Figs. 1-6B; para. [0023]),
a gas administration tube (oxygen supply line 28 to the oxygen source) (Figs. 1, 7; abstract; para. [0023]) comprising a first internal terminal end (end of line 28 inside the airway device 12) (Figs. 1-2) and a first port (end of connector 60 to oxygen source which attaches to line 28) (Figs. 1, 7; para. [0028]); 
a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a second internal terminal end (end of line 20 inside the airway device 12) (Figs. 1-2)  and a second port (end of connector 56 outside of airway device 12 to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]); 
6Application No. 16/803,880wherein the first terminal end is spaced apart from the body by a first distance and the second terminal end is spaced apart from the body by a second distance that is greater than the first distance, such that the second terminal end is positioned further into the airway device than the first terminal end (line 20 extends farther into the airway device 12 than line 28) (Fig. 2; para. [0025]).
Williams does not disclose the body is removably coupled to the airway device; a first cross-member positioned between the first opening and the second opening, and a second 
However, Rockwell teaches a body attached to a patient airway and gas lines (Rockwell; abstract), including a cross-member and a tube extending through the cross-member (front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040; whole structure is placed inside an airway to partition the airway with a wall 1020, 1120) (Rockwell; Figs. 26-28; paras. [0059-0060]). Furthermore, Salcedo teaches an airway adaptor (Salcedo; abstract) wherein the adaptor has two structures for holding tubes, the panels having left and right openings 16 and 18 through which tubes are inserted, and which can be removably coupled to the airway device by way of a ridge with brackets encircling the middle tube holding structure (adaptor 1 removable from oral airway device 2 by way of clips or brackets 24 on a ridge 12; adaptor 1 has three ports 14, 16, 18; left and right ports 16, 18 are for oxygen and carbon dioxide monitoring) (Salcedo; Figs. 1-12; paras. [0036-0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams two unlabeled walls partitioning the airway device 12 into three separate channels to each include a cross-member and their respective tube extending through the cross-member, as taught by Rockwell, for the purpose of ensuring the tubes are secured onto the airway (Rockwell; abstract) and thereby have additional structural support for increased stability. Furthermore, it would have been obvious to further modify the modified Williams device such that the two Rockwell walls and cross-members which hold the tubes are attached by way of a ridge with brackets to form one 
With this modification, the modified Williams device would thus teach a first cross-member positioned between the first opening and the second opening (Williams unlabeled wall between lateral channel 32 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), and a second cross-member positioned between the second opening and the third opening (Williams unlabeled wall between lateral channel 24 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams carbon dioxide monitoring tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the gas administration tube extending through the first cross-member (Rockwell plate 1010, 1110 holding the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the gas sampling tube extending through the second cross-member (Rockwell plate 1010, 1110 holding the Williams carbon 
Williams does not disclose the gas administration tube holding the first port in a fixed position relative to the airway device; the gas sampling tube holding the second port in a fixed position relative to the airway device.
However, Sartore teaches a laryngoscopic device with two conduits inside, one of which is for delivering oxygen (Sartore; abstract; Figs. 1-2B) wherein the conduits can be rigid tubings secured to the laryngoscopic device with retainers (Sartore; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams lines 20, 28 to be rigid and secured with retainers to the Williams unlabeled walls separating the lateral chambers from the middle channel of lumen 12, as taught by Sartore, for the purpose of ensuring the lines are secured such to the airway device (Sartore; para. [0007]), such that the lines do not move out of place, thereby ensuring a more steady supply of oxygen and more stable carbon dioxide readings.  With this modification, the modified Williams device would thus teach the gas administration tube holding the first port in a fixed position relative to the airway device, and the gas sampling tube holding the second port in a fixed position relative to the airway device (Williams lines 20, 28 would be rigid and held in place by retainers as taught by Sartore to secure the lines 20, 28 to the unlabeled walls of the Williams airway device 12; therefore, the ports of the lines 20, 28 at the ends would also be fixed into place) (Williams, Fig. 1; para. [0023]; Sartore, para. [0030]).
Regarding claim 3, the modified Williams teaches wherein the airway device comprises an oropharyngeal airway device (oral pharyngeal airway) (Williams; abstract; para. [0029]).
Regarding claim 5, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 10, the modified Williams teaches wherein the first port and the second port are connected to the airway adjunct device via tubing connectors (connectors 62 and 52, respectively) (Williams; Fig. 7; para. [0028]).
Regarding claim 26, the modified Williams teaches wherein the first cross-member is oriented parallel to the second cross-member (Williams unlabeled walls are parallel to each other, thus the Rockwell plate 1010, 1110 for each unlabeled Williams wall are also parallel to each other) (Williams, Figs. 2, 5-6A; Rockwell, Figs. 26-28)
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Rockwell, Salcedo, and Sartore as applied to claim 1 above, and further in view of Connell (US 6,098,617).
Regarding claim 4, the modified Williams teaches the invention as previously claimed, but does not teach wherein the airway device comprises a nasopharyngeal airway device.
However, Connell teaches a device for delivering an inhalant gas to an airway (Connell; abstract) wherein the airway device comprises a nasopharyngeal airway device (airway can be an oral or nasopharyngeal airway; the two are identical except the diameter of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams airway device to be a nasopharyngeal airway device, as taught by Connell, for the purpose of allowing the device to be inserted into the nose (Connell; abstract; col. 4, lines 58-61), which would thereby allow for a healthcare provider to have an option for airway placement if a patient medically cannot have an airway placed through the mouth.
Regarding claim 7, the modified Williams does not teach the gas administration tube comprises a first elbow bend and the gas sampling tube comprises a second elbow bend.
However, Connell further teaches the gas administration tube comprises a first elbow bend and the gas sampling tube comprises a second elbow bend (both conduits 94, 96 in the airway 92 have respective bent portions 94C, 96C, such that the respective legs 94A, 96A outside of the airway 92 lie on the rim 92D) (Connell; Fig. 7; col. 6, lines 36-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams the gas administration tube to comprise a first elbow bend and the gas sampling tube to comprise a second elbow bend, as taught by Connell, for the purpose of ensuring the conduits can only extend into the airway at a desired distance, as the tubes cannot be positioned further into the airway than their bent portions (Connell; Fig. 7; col. 6, lines 36-58). 
Claims 15-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Rockwell, Salcedo, and Connell.
Regarding claim 15, Williams discloses an airway adjunct adapted to secure to an airway device (bracket 18 is adapted to secure to proximal end 14 of airway lumen 12; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Figs. 1-6B; para. [0023]), the airway device having an internal airway volume defined by a plurality of internal-facing surfaces of the airway device (airway lumen 12 has an internal volume defined by its outermost walls with internal-facing surfaces) (Figs. 1-6B), the airway adjunct comprising: 
a body that is coupled to the airway device (bracket 18 and the unlabeled walls shown separating lateral channels 24, 32 and the middle channel of lumen 12 are all attached to the airway 12) (Figs. 1-6B; para. [0023]), the body including 
a first surface positionable adjacent to the airway device (flat surface of bracket 18 adjacent to the airway lumen 12) (Figs. 1-4), 
a second surface opposite the first surface  (flat surface of bracket 18 farthest from the airway lumen 12) (Figs. 1-4), 
an opening extending through the body between the first surface and the second surface and configured to be in communication with the internal airway volume (bracket 18 has an opening to the three inside channels of the lumen 12, the opening extending through the entire bracket 18 between the two surfaces) (Figs. 1-4), the opening defining a first side and a second side opposite the first side (the first side of the opening through bracket 18 being at the top side, and the second side being the bottom side, such that the unlabeled walls are aligned to extend from the top side to the bottom side) (Figs. 1-6A), 

Response to Office action dated October 4, 2021a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a third portion coupled to and in fluid communication with a fourth portion  (carbon dioxide monitoring line 20 has a first portion inside of the airway lumen 12 coupled to a second portion outside of the airway lumen 12 to the carbon dioxide monitor; all are fluidly connected to the carbon dioxide monitor) (Figs. 1, 7; para. [0023]; para. [0028]), the third portion oriented perpendicular to the first surface (the portion of carbon dioxide line 20 inside of the lumen 12 is oriented perpendicular to the first surface of the bracket 18) (Figs. 1-4), the third portion defining a second internal terminal end (end of line 20 inside the airway device 12) (Figs. 1-2), and the fourth portion defining a second port (end of connector 56 outside of airway device 12 to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]);
wherein the first terminal end is spaced apart from the first surface by a first distance and the second terminal end is spaced apart from the first surface by a second distance that is 
Williams does not disclose the body is removably coupled to the airway device; a first cross-member extending from the first side of the opening to the second side of the opening,  and a second cross-member extending from the first side of the opening to the second side of the opening, the second cross-member being spaced apart from the first cross-member; the first portion extending through the first cross-member; the third portion extending through the second cross-member.
However, Rockwell teaches a body attached to a patient airway and gas lines (Rockwell; abstract), including a cross-member extending from the first side of the opening to the second side of the opening and a tube portion extending through the cross-member (front plate 1010, 1110 extended from the top side of an opening to the bottom side of the opening of the airway; front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040; whole structure is placed inside an airway to partition the airway with a wall 1020, 1120) (Rockwell; Figs. 26-28; paras. [0059-0060]). Furthermore, Salcedo teaches an airway adaptor (Salcedo; abstract) wherein the adaptor has two structures for holding tubes, the panels having left and right openings 16 and 18 through which tubes are inserted, and which can be removably coupled to the airway device by way of a ridge with brackets encircling the middle tube holding structure (adaptor 1 removable from oral airway device 2 by way of clips or brackets 24 on a ridge 12; adaptor 1 has three ports 14, 16, 18; left and right ports 16, 18 are for oxygen and carbon dioxide monitoring) (Salcedo; Figs. 1-12; paras. [0036-0037]).

With this modification, the modified Williams device would thus teach a first cross-member extending from the first side of the opening to the second side of the opening (Williams unlabeled wall between lateral channel 32 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams oxygen tube 28; the Rockwell plate would extend from the top of the Williams lumen 12 opening to the bottom, along the 
Williams does not disclose the second portion oriented parallel to the second surface and the fourth portion oriented parallel to the second surface.
However, Connell teaches a device for use with an oral or nasopharyngeal airway (Connell; abstract) wherein the second portion oriented parallel to the second surface and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams second portion and fourth portion to be oriented parallel to the second surface, as taught by Connell, for the purpose of ensuring the conduits can only extend into the airway at a desired distance, as the tubes cannot be positioned further into the airway than their bent portions (Connell; Fig. 7; col. 6, lines 36-58). 
Regarding claim 16, as best understood, the modified Williams teaches wherein the airway assembly comprises an airway adjunct secured to an airway device (Salcedo ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo, Figs. 7-12, paras. [0036-0037]), the airway adjunct comprising the gas administration tube and the gas sampling tube (Williams oxygen line 28 and carbon dioxide monitoring line 20, both of which are inserted into a respective Rockwell plate 1010, 1110) (Williams, Figs. 1, 7, para. [0023]; Rockwell, Figs. 26-28).
Regarding claim 17, the modified Williams teaches wherein the airway device comprises an oropharyngeal airway device (oral pharyngeal airway) (Williams; abstract; para. [0029]).
Regarding claim 18, 
Regarding claim 20, the modified Williams teaches wherein the first port and the second port are connected to the housing via tubing connectors (connectors 62 and 52, respectively) (Williams; Fig. 7; para. [0028]).
Regarding claim 21, the modified Williams teaches wherein the opening is a first opening (middle opening in bracket 18 to middle channel of lumen 12) (Williams; Figs. 1-6B; para. [0023]) and 9Application No. 16/803,880Response to Office action dated October 4, 2021further comprising a second opening (right opening in bracket 18 to right lateral breathing channel 32) (Williams; Figs. 1-6B; para. [0023]) and a third opening (left opening in bracket 18 to left lateral breathing channel 24) (Williams; Figs. 1-6B; para. [0023]), each of the second opening and the third opening extending through the body between the first surface and the second surface (all channel openings extend through the bracket 18, between the two surfaces of the bracket 18) (Williams; Fig. 1; para. [0023]), and wherein the first cross-member extends between the first opening and the second opening (one Rockwell plate 1010, 1110 would be aligned with the Williams unlabeled wall between lateral channel 32 and the middle channel) (Williams, Figs. 1, 7, para. [0023]; Rockwell, Figs. 26-28), and the second cross-member extends between the second opening and the third opening (another Rockwell plate 1010, 1110 would be aligned with the Williams unlabeled wall between lateral channel 24 and the middle channel) (Williams, Figs. 1, 7, para. [0023]; Rockwell, Figs. 26-28).
Regarding claim 22, 
Regarding claim 23, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 24, the modified Williams teaches wherein the gas administration tube is separated from the gas sampling tube by a distance (lines 20, 28 are separated from each other by a distance) (Williams; Figs. 1-6A).
Regarding claim 25, the modified Williams teaches wherein the first cross-member is oriented parallel to the second cross-member (Williams unlabeled walls are parallel to each other, thus the Rockwell plate 1010, 1110 for each unlabeled Williams wall are also parallel to each other) (Williams, Figs. 2, 5-6A; Rockwell, Figs. 26-28).

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
On page 11 in the last three paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the objections, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 112(a) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the claim amendments have raised new objections and 35 U.S.C. 112(b) rejections as detailed above.
Applicant’s arguments with respect to claims 1, 3-5, 7, 10, 15-18, and 20-26 have been considered but are moot in view of new ground(s) of rejection with new additional Williams, Salcedo, and Sartore references being used in the current rejection as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785